DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 6/14/2021:
Claims 1, 9-10 and 18 have been amended.
Claims 1-13 and 15-20 are pending.


Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

With respect to arguments related to the 112(a) rejections, the arguments have been considered and are persuasive. The previous 112(a) rejections have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 10 and 18, the following limitations are not adequately supported by the specification:
“the history of the contents of the virtual container on the social feed comprising styling suggestions from the second remote network client, the styling suggestions comprising at least one of a brand preference and a pricing preference”.

As to the claim(s) that are dependent on claim(s) 1, 10 or 18, the dependent claim(s) are also rejected under 112(a) for the same reason of their base claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Golwalkar (Patent No.: US 10169806 B1) in view of Rose et al. (Pub. No.: US 20170287044 A1) and Bawge et al. (Pub. No.: US 20160171578 A1) and further in view of Nygaard et al. (Pub. No.: US 20150088684 A1).

As to claim 1, Golwalkar teaches  a computer-implemented method, for providing multiple users with access to a virtual container, the method comprising the steps of:
generating by a server, a virtual container accessible by a plurality of remote network clients, wherein the virtual container is a structured virtual representation of a box stored in an area of memory accessible via a network and protected by permissions (fig. 2A, “shopping cart” teaches a virtual container and fig. 4, 403);
maintaining the virtual container, wherein maintaining the virtual container comprises managing contents of the virtual container (fig. 4, 406), managing a state of the virtual container (fig. 4, 403, i.e. permissions), and managing an access of the virtual container (fig. 4, 400);
identifying one or more attributes associated with a first remote network client of the plurality of remote network clients (col. 4, lines 14-16, “…the electronic commerce 
determining a recommendation of a virtual item from a plurality of virtual items responsive to identifying the one or more attributes associated with the first remote network client of the plurality of remote network clients, the first remote network client being designated to access the virtual container (col. 4, lines 14-16, “…the electronic commerce application 113 to provide customized content or recommend specific items based on information associated with the user account 119…”);
sending over the network to a second remote network client of the plurality of remote network clients, a control signal representing the recommendation of the virtual item (col. 4, lines 14-16, i.e. providing the customized content);
adding information representing the virtual item to the contents of the virtual container responsive to receiving a control signal over the network from the second remote network client representing an indication to add the virtual item to the virtual container (fig. 4, 406, i.e. adding an item to the shopping cart by a participant);
sending over the network to the first remote network client, a control signal representing that the information representing the virtual item has been added to the contents of the virtual container (fig. 4, 409);
updating the contents of the virtual container responsive to receiving a control signal over the network from the first remote network client representing a revision to the contents of the virtual container (fig. 4, 406, i.e. modifying the shopping cart); 
updating the state of the virtual container to a locked state (fig. 2C, i.e. removing permissions from the shopping carts make the shopping cart locked for a group of users,  for example locked from removing or adding items, and col. 4, lines 40-46, “For example, permissions 129 may permit or deny a user account 119 from adding or removing additional items 119 to or from the aggregated shopping cart 126”); and
updating a history of the contents of the virtual container  on the plurality of remote network clients (col. 4, line 61-col.5, line 5,  and col. 3, lines 22-30).
Golwalkar does not explicitly teach determining recommendation based on content of a social feed and updating contents on a published social feed of clients.
However, in the same field of endeavor (content recommendation) Rose teaches identifying one or more attributes associated with a first remote network client of the plurality of remote network clients based on content of a social feed published to a plurality of remote network clients (paragraph [0155], “…For example, a user may write a post …”);
determining a recommendation of a virtual item from a plurality of virtual items responsive to identifying the one or more attributes associated with the first remote network client of the plurality of remote network clients (paragraph [0155], “the recommendation engine 104 analyzes the post to determine that mention of an interest in yoga” and paragraph [0160]);
sending over the network to a second remote network client of the plurality of remote network clients, a control signal representing the recommendation of the virtual item (paragraph [0074] and fig. 2A);
 adding information representing the virtual item to the contents of the virtual container responsive to receiving a control signal over the network from the second remote network client representing an indication to add the virtual item to the virtual container (paragraph [0075]).
Based on Golwalkar in view of Rose, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining recommendation based on content of a social feed (taught by Rose) with the shared shopping cart between remote clients (taught by Golwalkar) in order to provide remote clients with personalized products that are most likely of interest to the clients which will assist users to find suitable products and increase profitability for the e-commerce application. 
Golwalkar in view of Rose does not explicitly teach updating contents on a published social feed of clients.
However, in the same field of endeavor (online shopping) Bawge teaches updating a history of the contents of the virtual container  on the social feed published to the plurality of remote network clients, the history of the contents of the virtual container on the social feed comprising comments from the second remote network client (paragraph [0037]).

Golwalkar in view of Rose and further in view of Bawge does not explicitly teach contents comprising styling suggestions comprising brand or pricing preferences.
However, in the same field of endeavor (online shopping) Nygaard teaches updating a history of  contents  on a social feed published to a plurality of remote network clients, the history of the contents  on the social feed comprising styling suggestions from the second remote network client, the styling suggestions comprising at least one of a brand preference and a pricing preference (paragraph [0063]).
Based on Golwalkar in view of Rose and Bawge and further in view of Nygaard, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate contents comprising styling suggestions comprising brand or pricing preferences (taught by Nygaard) with updating contents on a published social feed of clients (taught by Bawge) with determining recommendation based on content of a social feed 
As to claim 2, Golwalkar teaches wherein updating a history of the contents of the virtual container  further comprises: granting read-only access to the contents of the virtual container for one or more of the plurality of remote network responsive to receiving a control signal over the network from the one or more of the plurality of remote network clients requesting to read the contents of the virtual container (fig. 2C and col. 4, line 61-col.5, line 5).
Golwalkar in view of Rose does not explicitly teach updating contents on a published social feed of clients.
However, in the same field of endeavor (online shopping) Bawge teaches updating a history of the contents of the virtual container  on the social feed published to the plurality of remote network clients (paragraph [0037]).
Based on Golwalkar in view of Rose and Bawge and further in view of Nygaard, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate contents comprising styling suggestions comprising brand or 
As to claim 3, Golwalkar teaches directing a third party server to take further action responsive to the virtual container being updated to the locked state (col. 4, lines 33-60, i.e. directing data store to update permissions).
As to claim 4, Golwalkar teaches generating the virtual container by the server responsive to receiving a control signal over the network from the first remote network client representing a request for virtual items to be added to the virtual container (fig. 2A, “add to cart”).
As to claim 7, Rose further teaches wherein determining the recommendation of the virtual item further comprises: comparing the one or more attributes associated with the first remote network client with item characteristics associated with the plurality of virtual items (paragraph [0049]); and identifying the virtual item that exceeds a threshold of similarities with the one or more attributes of the first remote network client, responsive to the comparison (paragraph [0049]). The limitations of claim 7 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 8, Golwalkar teaches wherein updating the contents of the virtual container further comprises one of adding information representing an additional virtual item and removing information representing a previously added virtual item from the contents of the virtual container (fig. 2C).
As to claim 9, Golwalkar teaches wherein updating the  history of the contents of the virtual container further comprises: generating a graphical user interface that displays a graphical representation of the history of the contents of the virtual container (col. 4, line 61-col.5, line 5); and sending the graphical user interface over the network to a remote network client of the plurality of remote network clients responsive to receiving a control signal over the network from the remote network client representing a request to view the history of the contents of the virtual container (col. 4, line 61-col.5, line 5).


Claims 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golwalkar (Patent No.: US 10169806 B1) in view of Cha et al. (Pub. No.: US 20140059040 A1) and Bawge et al. (Pub. No.: US 20160171578 A1) and further in view of Nygaard et al. (Pub. No.: US 20150088684 A1).
As to claim 10, Golwalkar teaches a computer-implemented method, for providing multiple users with access to a virtual container, the method comprising the steps of: maintaining by a server, a virtual container accessible by a plurality of remote network clients, wherein the virtual container is a structured virtual representation of a box stored in an area of memory accessible via a network and protected by permissions  (fig. 2A, “shopping cart” teaches a virtual container, and fig. 4) and wherein maintaining the virtual container comprises managing contents of the virtual container (fig. 4, 406), managing a state of the virtual container (fig. 4, 403, i.e. permissions), and managing access of the virtual container (fig. 4, 400);
adding information representing a virtual item to the contents of the virtual container responsive to receiving a control signal over the network from the second remote network client representing an indication to add the virtual item to the virtual container (fig. 4, 406); 
sending over the network to the first remote network client, a control signal representing that the information representing the virtual item has been added to the contents of the virtual container (fig. 4, 409) granting access to the first remote network client over the network to the virtual container in substantially real-time simultaneously with the second remote network client (col. 10, lines 8-19);and updating the state of the virtual container to a locked state responsive to receiving a control signal over the network from the first remote network client representing a request to lock the virtual container (fig. 2C, i.e. removing permissions from the shopping carts make the shopping cart locked for a group of users,  for example locked from removing or adding items, and col. 4, lines 40-46, “For example, permissions 129 may permit or deny a user account 119 from adding or removing additional items 119 to or from the aggregated shopping cart 126”); and
updating a history of the contents of the virtual container on the plurality of remote network clients (col. 4, line 61-col.5, line 5,  and col. 3, lines 22-30).

However, in the same field of endeavor (facilitating online interactions between users ) Cha teaches identifying one or more attributes associated with a first remote network client of the plurality of remote network clients based on content of a social feed published to a plurality of remote network clients (fig. 13, S1305 and paragraphs [0224]);
determining by the server, a match between the  first remote network client and a second remote network client, the match being determined using a scoring algorithm that matches the one or more identified attributes associated with the first remote network client with at least one attribute concerning the second remote network client (fig. 13, S1375);
sending a notification to the first remote network client and a notification to the second remote network client responsive to the match (fig. 13, S1390 and S1385).
Based on Golwalkar in view of Cha, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate matching between clients based on content of a social feed and sending notifications to clients (taught by Cha) with the shared shopping cart between remote clients (taught by Golwalkar) in order to enhance and solicit interactions between users having common interests.
Golwalkar in view of Cha does not explicitly teach updating contents on a published social feed of clients.
updating a history of the contents of the virtual container on the social feed published to the plurality of remote network clients, the history of the contents of the virtual container on the social feed comprising comments from the second remote network client (paragraph [0037]).
Based on Golwalkar in view of Cha and further in view of Bawge, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate updating contents on a published social feed of clients (taught by Bawge) with matching between clients based on content of a social feed and sending notifications to clients (taught by Cha) with the shared shopping cart between remote clients (taught by Golwalkar) in order to enhance and solicit interactions between users having common interests, and in order to enable the clients to keep abreast of the changes to the shared/social shopping cart and the social exchange surrounding the product items in the shopping cart as motivated by Bawge (paragraph [0068]).
Golwalkar in view of Cha and further in view of Bawge does not explicitly teach contents comprising styling suggestions comprising brand or pricing preferences.
However, in the same field of endeavor (online shopping) Nygaard teaches updating a history of the contents on the social feed published to the plurality of remote network clients, the history of the contents on the social feed comprising styling suggestions from the second remote network client, the styling suggestions comprising at least one of a brand preference and a pricing preference (paragraph [0063]).

As to claim 11, Cha further teaches wherein the attribute concerning the second remote network client includes one or more of a responsiveness of the second remote network client, a type of physical item available from the second remote network client, and a success rate of previous interactions of the second remote network client (paragraph [0023], at least “user status information” teaches the responsiveness of the client). The limitations of claim 11 are rejected in view of the analysis of claim 10 above, and the claim is rejected on that basis.	

As to claim 12, Cha further teaches wherein the attribute concerning the first remote network client comprises profile information associated with a user of the first remote network client (paragraph [0307]). The limitations of claim 12 are rejected in view of the analysis of claim 10 above, and the claim is rejected on that basis.	
wherein the information is first information and the virtual item is a first virtual item, the method further comprising: adding second information representing a second virtual item to the contents of the virtual container responsive to receiving a control signal over the network from the first remote network client representing an indication to add the second virtual item to the virtual container (fig. 4).
As to claim 15, Golwalkar teaches  wherein updating the history of the contents of the virtual container further comprises: generating a graphical user interface that displays a graphical representations of the contents of the virtual container (fig. 2D, 203); and sending the graphical user interface over the network to a remote network client of the plurality of remote network clients responsive to receiving a control signal over the network from the remote network client representing a request to view the contents of the virtual container (col. 4, line 61-col.5, line 5,  and col. 3, lines 22-30).
As to claim 16, Golwalkar teaches wherein  updating a history of the contents of the virtual on the plurality of remote network clients further comprises: granting read only access for one or more of the plurality of remote network clients responsive to receiving a control signal over the network from the one or more of the plurality of remote network clients requesting to read the contents of the virtual container (fig. 2C and col. 4, line 61-col.5, line 5).
Golwalkar in view of Cha does not explicitly teach updating contents on a published social feed of clients.
 (paragraph [0037]).
Based on Golwalkar in view of Cha and Bawge and further in view of Nygaard, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate contents comprising styling suggestions comprising brand or pricing preferences (taught by Nygaard) with updating contents on a published social feed of clients (taught by Bawge) with matching between clients based on content of a social feed and sending notifications to clients (taught by Cha) with the shared shopping cart between remote clients (taught by Golwalkar) in order to enhance and solicit interactions between users having common interests, and in order to enable the clients to keep abreast of the changes to the shared/social shopping cart and the social exchange surrounding the product items in the shopping cart as motivated by Bawge (paragraph [0068]), and in order to allow the users to exchange their experience in different products.
As to claim 17, Golwalkar teaches directing a third party server to take further action responsive to the virtual container being updated to the locked state (col. 4, lines 33-60, i.e. directing data store to update permissions).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golwalkar (Patent No.: US 10169806 B1) in view of Rose et al. (Pub. No.: US 20170287044 A1) and Bawge et al. (Pub. No.: US 20160171578 A1) and Nygaard et al. (Pub. No.: US 20150088684 A1) and further in view of  Crane et al. (Pub. No.: US 20150363730 A1).

However, in the same field of endeavor (e-commerce) Crane teaches determining by the server, a match between the first remote network client and the second remote network client, the match being determined using a scoring algorithm that matches at least one attribute concerning the first remote network client with at least one attribute concerning the second remote network client (fig. 8B and paragraph [0107]); and sending notifications to the first remote network client and the second remote network client responsive to the match (fig. 8B and paragraph [0107]).	
Based on Golwalkar in view of Rose and Bawge and Nygaard and further in view of Crane, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate matching between clients and sending notifications to clients (taught by Crane) with contents comprising styling suggestions comprising brand or pricing preferences (taught by Nygaard) with updating contents on a published social feed of clients (taught by Bawge) with determining recommendation based on content of a social feed (taught by Rose) with the shared shopping cart between remote clients (taught by Golwalkar) in order to provide remote clients with personalized products that are most likely of interest to the clients which will assist users to find suitable products and increase profitability for the e-commerce application, and in order to enable the clients to keep abreast of the changes to the shared/social shopping cart and the social exchange surrounding the product items in the shopping cart as motivated by Bawge (paragraph [0068]) and in order to allow the 
As to claim 6, Crane further teaches wherein the attribute concerning the first remote network client comprises profile information associated with a user of the first remote network client and the attribute concerning the second remote network client includes one or more of a responsiveness of the second remote network client, a type of physical item available from the second remote network client, and a success rate of previous interactions of the second remote network client (paragraph [0107], at least “…the buyer's previous on-time delivery preference and the supplier's on-time delivery record…”, teaches responsiveness of the second remote client). The limitations of claim 6 are rejected in view of the analysis of claim 5 above, and the claim is rejected on that basis.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golwalkar (Patent No.: US 10169806 B1) in view of Rose et al. (Pub. No.: US 20170287044 A1) and Cha et al. (Pub. No.: US 20140059040 A1) and Bawge et al. (Pub. No.: US 20160171578 A1) and further in view of Nygaard et al. (Pub. No.: US 20150088684 A1).
As to claim 18, Golwalkar teaches  server that maintains a virtual container accessible by a plurality of remote network clients, comprising: a processor (fig. 1, 103); and
a memory (fig. 1, 103) comprising: a first component to generate and maintain a virtual container accessible by a plurality of remote network clients, wherein the virtual container is a structured virtual representation of a box stored in an area of memory accessible via a network and protected by permissions and wherein maintaining the virtual container comprises managing contents of the virtual container, managing a state of the virtual container, and managing access of the virtual container (fig. 2A, “shopping cart” teaches a virtual container and fig. 4);
a  fourth component to determine a recommendation of a virtual item from a plurality of virtual items responsive to identifying one or more attributes associated with the first remote network client of the plurality of remote network clients, the first remote network client being designated to access the virtual container (col. 4, lines 14-16, “…the electronic commerce application 113 to provide customized content or recommend specific items based on information associated with the user account 119…”);
a  fifth component to add information representing the virtual item to the contents of the virtual container responsive to receiving a control signal over the network from the second remote network client representing an indication to add the virtual item to the virtual container (fig. 4, 406, i.e. adding an item to the shopping cart by a participant), and update the contents of the virtual container responsive to receiving a control signal over the network from the first remote network client representing a revision to the contents of the virtual container, the first remote network client being designated to access the virtual container in substantially real-time simultaneously with the second remote network client (col. 10, lines 8-19); 
wherein the first component updates the state of the virtual container to a locked state responsive to receiving a control signal over the network from the first remote network client to lock the virtual container (fig. 2C, i.e. removing permissions from the shopping carts make the shopping cart locked for a group of users,  for example locked from removing or adding items); and 
a sixth component to update the a history of the contents of the virtual container  on the plurality of remote network clients (col. 4, line 61-col.5, line 5,  and col. 3, lines 22-30).
Golwalkar does not explicitly teach determining recommendation based on content of a social feed, determining a match between the clients and updating contents on a published social feed of clients.
However, in the same field of endeavor (content recommendation) Rose teaches a second component to identify one or more attributes associated with a first remote network client of the plurality of remote network clients based on content of a social feed published to a plurality of remote network clients (paragraph [0155], “…For example, a user may write a post …”);
a  fourth component to determine a recommendation of a virtual item from a plurality of virtual items responsive to identifying the one or more attributes associated with the first remote network client of the plurality of remote network clients, the first remote network client being designated to access the virtual container (paragraph [0155], “the recommendation engine 104 analyzes the post to determine that mention of an interest in yoga” and paragraph [0160]);
a  fifth component to add information representing the virtual item to the contents of the virtual container responsive to receiving a control signal over the network from the second remote network client representing an indication to add the virtual item to the virtual container (paragraph [0075]).

Golwalkar in view of Rose does not explicitly teach determining a match between the clients and updating contents on a published social feed of clients.
However, in the same field of endeavor (facilitating online interactions between users ) Cha teaches  a  third component to determine a match between a first remote network client of the plurality of remote network clients and a second remote network client of the plurality of remote network clients, the match being determined using a scoring algorithm that matches at least one attribute concerning the first remote network client with at least one attribute concerning the second remote network client (fig. 13, S1375).
Based on Golwalkar in view of Rose and further in view of Cha, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining a match between the clients (taught by Cha) with determining recommendation based on content of a social feed (taught by Rose) with the shared shopping cart between remote clients (taught by Golwalkar) in order to provide remote clients with personalized products that are most likely of interest to the clients which will assist users to find suitable products and increase profitability for the e-commerce application, and in order to enhance and solicit interactions between users having common interests.

However, in the same field of endeavor (online shopping) Bawge teaches a sixth component to update the a history of the contents of the virtual container  on the social feed published to the plurality of remote network clients, the history of the contents of the virtual container on the social feed comprising comments from the second remote network client (paragraph [0037]).
Based on Golwalkar in view of Rose and Cha and further in view of Bawge, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate updating contents on a published social feed of clients (taught by Bawge) with determining a match between the clients (taught by Cha) with determining recommendation based on content of a social feed (taught by Rose) with the shared shopping cart between remote clients (taught by Golwalkar) in order to provide remote clients with personalized products that are most likely of interest to the clients which will assist users to find suitable products and increase profitability for the e-commerce application, and in order to enhance and solicit interactions between users having common interests, and in order to enable the clients to keep abreast of the changes to the shared/social shopping cart and the social exchange surrounding the product items in the shopping cart as motivated by Bawge (paragraph [0068]).
Golwalkar in view of Rose and Cha and further in view of Bawge does not explicitly teach contents comprising styling suggestions comprising brand or pricing preferences.
update a history of the contents of  the social feed published to the plurality of remote network clients, the history of the contents on the social feed comprising styling suggestions from the second remote network client, the styling suggestions comprising at least one of a brand preference and a pricing preference. (paragraph [0063]).
Based on Golwalkar in view of Rose and Cha and Bawge and further in view of Nygaard, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate contents comprising styling suggestions comprising brand or pricing preferences (taught by Nygaard) with updating contents on a published social feed of clients (taught by Bawge) with determining a match between the clients (taught by Cha) with determining recommendation based on content of a social feed (taught by Rose) with the shared shopping cart between remote clients (taught by Golwalkar) in order to provide remote clients with personalized products that are most likely of interest to the clients which will assist users to find suitable products and increase profitability for the e-commerce application, and in order to enhance and solicit interactions between users having common interests, and in order to enable the clients to keep abreast of the changes to the shared/social shopping cart and the social exchange surrounding the product items in the shopping cart as motivated by Bawge (paragraph [0068]),and in order to allow the users to exchange their experience in different products.
As to claim 19, Golwalkar teaches wherein the information is first information, the virtual item is a first virtual item, and the fourth component is further configured to add second information representing a second virtual item to the contents of the virtual container responsive to receiving a control signal over the network from the first remote network client representing an indication to add the second virtual item to the virtual container (fig. 4).
As to claim 20, Golwalkar teaches wherein the sixth component is further configured to generate a graphical user interface that displays a graphical representation of the first virtual item and a second virtual representation of the second virtual item of the contents of the virtual container and sends the graphical user interface over the network to a remote network client of the plurality of remote network clients responsive to receiving a control signal over the network from the remote network client representing a request to view the contents of the virtual container (col. 4, line 61-col.5, line 5,  and col. 3, lines 22-30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        8/28/2021